DETAILED ACTION
This Office Action is in response to the originally-filed claims on 05/13/2021.
Claims 1-20 are pending claims; Claims 1, 8 and 15 are independent claims. This action is made non-final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (U.S. Patent Application No. 16/373,446 which claims benefit of provisional application No. 62/667,576) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the vehicle GUI generator" in line 5 of the claim.  

Claim 15 recites similar limitation in line 9 of the claim.  
There is insufficient antecedent basis for this limitation in the claims.  The dependent claims 2-7, 9-14, 16-20 are rejected as incorporating the deficiencies of the claims upon which they depend. 

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vulcano et al. (US 2014/0365120 A1; hereinafter as Vulcano.  Note: Vulcano in paragraph 0071 cites ‘Provisional Patent Application 61/832,841, entitled "Device and Method for Generating User Interfaces from a Template"’ as incorporated by reference.  Reference Magahern et al. {US 2014/0365895 A1; whereinafter as Magahern} is a CON of the provisional application 61/832,841; the reference Magahern is used hereafter in place of the provisional application and as part of the Vulcano reference) in view of Trueblood (USPN 6031530; hereinafter as Trueblood).

As to claims 1, 8, and 15, Vulcano teaches:

(claim 1) A method comprising: 
(claim 8) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
(claim 15) A system comprising: one or more processors; and a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising
receiving, by a graphical user interface (GUI) generator on a mobile device from a navigation application of the mobile device, a request to present a particular GUI on a display screen of a vehicle system (see ¶ 0004; the application is an integrated mapping and navigation application that runs on a mobile device (e.g., a smart phone, tablet computer, media player, etc.) and generates both (i) a user interface for display on the mobile device and (ii) a user interface for display on a screen of a vehicle to which the mobile device connects. The integrated mapping and navigation application (referred to below as a mapping application) generates both user interfaces simultaneously for simultaneous output and display.  ¶ 0005; The mapping application of some embodiments, when connected to a vehicle, identifies the type of display screen built into the vehicle, and automatically outputs the correct user interface for the vehicle.  Magahern: ¶ 0009; receiving a first display request to display a user interface of a first third-party application on a respective display that is in communication with the electronic device); 
identifying, by the vehicle GUI generator, a GUI template that corresponds to the particular GUI (Magahern: ¶ 0009; obtaining a first user-interface template that is configured to be used by a plurality of third-party applications); 
generating the particular GUI based on the identified GUI template (Magahern: ¶ 0009; generating a first user interface for the first third-party application using the first user interface template);
determining, by the vehicle GUI generator, an area of the particular GUI that is available to the navigation application for presenting map features (Vulcano: see Fig. 3 and ¶ 0098; mapping and navigation functions; Magahern: see ¶ 0024, 0066; generating user interfaces from a user-interface template for use with third-party application including map/navigation widget); 
providing, by the vehicle GUI generator to the navigation application, information defining the area within the particular GUI to the navigation application (Magahern: see Figs. 6A-6C and ¶¶ 0024-0026.  Vulcano: see Fig. 3 and ¶¶ 0104, 106; user interfaces of third-party applications are generated using template {see ¶ 0071}, and system attributes, application/map content/functions/view); 
receiving data for one or more map features from the navigation application for the particular GUI (Vulcano: see Fig. 3 and ¶ 0098; mapping and navigation functions; Magahern: see ¶ 0024, 0066; generating user interfaces from a user-interface template for use with third-party application including map/navigation widget); 
rendering the one or more map features in the area of the particular GUI (Magahern: see Figs. 6A-6C and ¶¶ 0024-0026.  Vulcano: see Fig. 3 and ¶¶ 0104, 106; user interfaces of third-party applications are generated using template {see ¶ 0071}, and system attributes, application/map content/functions/view); and 
causing the vehicle system to present the particular GUI including the one or more map features in the area (Magahern: see Figs. 6A-6C and ¶¶ 0024-0026.  Vulcano: see 
Vulcano does not appear to teach the area is the safe are; however, Trueblood is relied upon for teaching the deficiencies. Specifically, Trueblood discloses a method, a device, and a medium (see Abstract) configured to performed the steps of:
determining a safe area of a particular GUI that is available to an application for presenting application features (see Col. 3, lines 1-18; a plurality of configurations {~template} that correspond to the plurality of windows is maintained, the plurality of windows includes always-visible window; always-visible window is detected. Col. 6, line 65-Col. 7, line 8; the configuration always-visible windows.  Col. 2, lines 50-65; establishing an always-visible class of windows.  Col. 3, lines 27-37; flag, property of always-visible windows are designated.  Col. 13, lines 1-16; identify the always-visible windows); providing information defining the safe area within the particular GUI to the application (Col. 6, line 65-Col. 7, line 27; the always-visible windows behavior and window attributes.  Col. 13, lines 1-25; size and position of all of the always-visible window).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Vulcano and the teaching of Trueblood together to provide a navigation display on the vehicle display system with the map view being displayed in the detected always-visible or safe windows/areas so that the map view is non-overlapping and safe because it is always visible.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Trueblood that allows for the important data to be displayed in always-visible windows/areas (Trueblood: Col. 6, line 65-Col. 7, line 8; the configuration always-visible windows) combined with the map view of Vulcano such that the map view is always visible while the user is driving would provide a safe display while the driver is focusing on driving task.  

As to claims 2, 9, and 16, the rejection of claim 1(8, 15) is incorporated.  Vulcano/Magahern and Trueblook further teach: wherein determining the safe area comprises: determining a second area of the particular GUI where one or more other GUI elements are to be presented (Trueblood: see Col. 13, lines 1-45; list of always-visible windows);
determining that the safe area of the particular GUI is distinct from the second area (Trueblood: see Col. 13, lines 1-45; list of always-visible windows; two windows are encountered); and 
providing information for the safe area of the particular GUI to the navigation application (Col. 6, line 65-Col. 7, line 27; the always-visible windows behavior and window attributes.  Col. 13, lines 1-25; size and position of all of the always-visible window). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Vulcano and the teaching of Trueblood together to provide a navigation display on the vehicle display system with the map view being displayed in the detected always-visible or safe windows/areas so that the map view is non-overlapping and safe because it is always visible.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Trueblood that allows for the important data to be displayed in always-visible windows/areas (Trueblood: Col. 6, line 65-Col. 7, line 8; the configuration always-visible windows) combined with the map view of Vulcano such that the map view is always visible while the user is driving would provide a safe display while the driver is focusing on driving task.

As to claims 3, 10, and 17, the rejection of claim 2 (9, 16) is incorporated.  Vulcano/Magahern and Trueblook further teach: wherein the one or more other GUI elements correspond to one or more of a mobile device function or a vehicle system function that are distinct from at least one functionality of the navigation application (Vulcano: see Fig. 3 and ¶¶ 0104, 0106, 0110; one of the UIs {315-325} will be generated at a given time, depending on the .). 

As to claims 4 and 11, the rejection of claim 1 (8) is incorporated.  Vulcano/Magahern and Trueblook further teach: wherein the one or more map features from the navigation application include a route, a point of interest, and a map view corresponding to a first map area (Vulcano: see Fig. 2 and ¶ 0072-0074). 

As to claims 5, 12, and 18, the rejection of claim 1 (8, 15) is incorporated.  Vulcano/Magahern and Trueblook further teach: generating a base view layer that includes the one or more map features (Vulcano: see Fig. 2 and ¶¶ 0393-0394; map features are displayed in the base/lower layer); and 
generating the particular GUI by rendering the base view layer over a system user interface (UI) layer and a template overlay layer over the base view layer (Vulcano: see Fig. 2 and ¶ 0072-0074.  Trueblood: Figs. 3-9 and Col. 6, line 65-Col. 7, line 27; the always-visible windows behavior and window attributes.  Col. 13, lines 1-25; size and position of all of the always-visible window). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Vulcano and the teaching of Trueblood together to provide a navigation display on the vehicle display system with the map view being 

As to claims 6, 13, and 19, the rejection of claim 5 (12, 18) is incorporated.  Vulcano/Magahern and Trueblook further teach: wherein the system UI layer includes a first plurality of graphical elements representing a plurality of first-party applications or third-party applications to be presented by the vehicle system, and wherein the template overlay layer includes a second plurality of graphical elements representing user input controls for interacting with the one or more map features of the navigation application (Vulcano: see Fig. 2; input controls 261-268 with map view from a first-party or third-party navigation application.  Vulcano: see Fig. 3 and ¶ 0098; mapping and navigation functions; Magahern: see ¶ 0024, 0066; generating user interfaces from a user-interface template for use with third-party application including map/navigation widget). 

As to claims 7, 14, and 20, the rejection of claim 5 (12, 18) is incorporated.  Vulcano/Magahern and Trueblook further teach:
wherein the template overlay layer is transparent where there are no UI control elements, and wherein the base view layer including the map view is visible through the template overlay layer when presented on the display screen of the vehicle system (Vulcano: see Fig. 2 and ¶ 0100-0101; underneath map view is visible where the UI control elements are 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Macfarlane et al. (US 2015/0339837 A1): discloses a method and device for determining, using a processor, relevant map elements based on the location data, and determining an overlay area based on the relevant map elements. The overlay areas do not occlude the relevant map elements (see ¶ 0005).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179